IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                     Assigned on Briefs May 31, 2002

               JABARI ISSA MANDELA v. DONAL CAMPBELL, ET AL.

                         Appeal from the Chancery Court for Davidson County
                           No. 01-722-III   Ellen Hobbs Lyle, Chancellor



                        No. M2001-01956-COA-R3-CV - Filed January 28, 2003


After a federal court barred an inmate legal helper from submitting further filings, the warden
removed the legal helper from his job. The prisoner filed a Petition for Declaratory Judgment against
the Warden and the Commissioner of Correction in an attempt to have his job restored. The trial
court dismissed the petition for failure to name a proper party and failure to state a claim for which
relief can be granted. We affirm the trial court.

             Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                   Affirmed and Remanded

BEN H. CANTRELL, P.J., M.S., delivered the opinion of the court, in which WILLIAM C. KOCH , JR. and
WILLIAM B. CAIN , JJ., joined.

Jabari Issa Mandela, Henning, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Dawn
Jordan, Assistant Attorney General, for the appellee, State of Tennessee.

                                                       OPINION

                                             I. A PRISON LEGAL AIDE

       Jabari Issa Mandela, formerly known as John Henry Wooden, has been in prison since his
conviction in 1980 for multiple felonies. See Wooden v. State, 898 S.W.2d 752 (Tenn. Crim. App.
1994). During his imprisonment, he has filed numerous civil lawsuits against the prison authorities
and others.1 According to his petition, he was approved to serve as an inmate legal helper in 1983.
He apparently served in that capacity in several prisons where he had been incarcerated.



         1
        A computer search showed one pub lished and eight unpublished opinions in Tennessee state courts in which
Mr. Mandela is listed as a plaintiff. An order by the U nited States District Court lists nine such cases in federal courts.
        In June of 1999, Mr. Mandela was transferred to the West Tennessee State Penitentiary in
Henning, Tennessee (WTSP). There he was tested for his legal ability and was again approved to
serve as an inmate legal helper. But on May 1, 2000, Warden James Dukes rescinded permission for
Mr. Mandela to act as a legal helper.

         Warden Dukes posted a memo on three prison bulletin boards to notify all staff and inmates
that in accordance with a court order, Mr. Mandela was no longer authorized to assist any inmates in
legal matters, and that “[a]ny inmate found to be assisted by Mandela will subject themselves to
monetary fines and/or could be found in contempt of a court order.”

        The order referenced by the warden was issued by the United States District Court for the
Western District of Tennessee in the case of Mandela v. Alton Hesson, et al., No. 99-2818-D. In that
case, the District Court took judicial notice of the fact that Mr. Mandela had filed five previous in
pauperis claims in the Western and Middle District which were dismissed as frivolous. In accordance
with 28 U.S.C. § 1915(g) of the Prison Litigation Reform Act of 1995, the court barred him from
bringing any more in forma pauperis claims in the Western District.

        The federal court further noted Mr. Mandela’s possible role in a civil rights complaint styled
Antwan Brown v. James Dukes, et al. Although the name Antwan Brown had been signed to the
complaint and affidavit, the court stated that it had received a one-sheet, hand-printed letter purporting
to come from Mr. Brown, with his name signed at the bottom. The letter asserted that Mr. Brown did
not authorize the filing of the complaint, that Mr. Mandela had filed the complaint without Mr.
Brown’s agreement, and that Mr. Mandela had forged Mr. Brown’s signature. The court noted that
the signature on the letter differed from those on the complaint and affidavit.

       The court accordingly enjoined Mr. Mandela from “preparing any pleadings, affidavits,
motions, or other documents of any sort for any other person for filing in this Court” and ordered that
a copy of the order be sent to the Warden and to the Correction Commissioner.

         Mr. Mandela asserts that on May 2, 2000 he was charged in a disciplinary report with forgery
in the incident described above, and that after a hearing, the disciplinary board found him not guilty.
The prisoner subsequently filed with the Department of Correction a Petition for Declaratory Order
as to the validity of the Warden’s directive denying him the right to give legal assistance to other
inmates. See Tenn. Code Ann. § 4-5-223. The Department never responded to the petition.

         On March 7, 2001, Mr. Mandela filed a Petition for Declaratory Judgment in forma pauperis,
which challenged the termination of his job as a prison legal helper. He named Commissioner of
Correction Donal Campbell, and Warden Dukes as respondents. They filed a Motion to Dismiss for
failure to state a claim for which relief can be granted. See Rule 12.02(6), Tenn. R. Civ. P. The trial
court filed a Memorandum and Order granting the respondents’ motion on May 16, 2001. Mr.
Mandela then filed a Motion to Alter or Amend, which the court denied on July 16, 2001. This
appeal followed.



                                                   -2-
                                        II. TENN. CODE ANN . § 4-5-225

        Under the Uniform Administrative Procedures Act, Tenn. Code Ann. § 4-1-101, et seq., our
Legislature has given individuals the right to petition the courts for declaratory judgments against
state agencies. The procedure such individuals must follow is set out in Tenn. Code Ann. § 4-5-225.
Since that statute is in derogation of the state’s sovereign immunity, parties seeking to benefit from
its provisions must strictly comply with its requirements. Section (a) of the statute reads,

                The legal validity or applicability of a statute, rule or order of an agency to
       specified circumstances may be determined in a suit for a declaratory judgment in the
       chancery court of Davidson County, unless otherwise specifically provided by statute,
       if the court finds that the statute, rule or order, or its threatened application, interferes
       with or impairs, or threatens to interfere with or impair, the legal rights or privileges
       of the complainant. The agency shall be made a party to the suit.

        Mr. Mandela named the Warden and the Commissioner of Correction as respondents, but
failed to comply with the specific requirement of making “the agency” (the Department of
Correction) a party to the suit. Such an omission is fatal to any claim under Tenn. Code Ann. § 4-5-
225. See Utley v. Rose, 55 S.W.3d 559 (Tenn. Ct. App. 2001).

        The trial court additionally found that even if Mr. Mandela had named a proper respondent,
declaratory judgment would still not have been applicable to this petition. The court reasoned that
under the authority of Newsom v. Norris, 888 F.2d 371 (6th Circuit 1989),2 no prison inmate has the
legal right to a prison job, including one as an inmate legal helper, and thus that the action of the
warden did not interfere with any “legal rights or privileges” possessed by the petitioner.

         In his Motion to Alter or Amend, Mr. Mandela tried a different approach. He conceded that
he did not have a legal right to any prison job, but urged the court to read his petition more broadly.
He alleged that by preventing him from giving legal assistance to inmates, the defendants have
impermissibly burdened the constitutional right of those inmates to meaningful access to the courts.
See Bounds v. Smith, 430 U.S. 817 (1977). His motion was supplemented by the affidavits of seven
prisoners at WTSP, each of whom asserted the difficulty of obtaining competent legal help at the
institution in a variety of situations.

        We agree that prisoners are entitled to meaningful access to the courts, but we find it hard
to believe that such access can be secured at WTSP only if Mr. Mandela is restored to his job.
Though he has demonstrated energy and persistence in his legal endeavors, he has been less than
effective. He has managed to get himself barred from the courts of one federal district, and as we
discuss below, his frivolous filings should also have barred him from state courts.



       2
           Mr. M andela claims that he himself prepared pleadings that led to the opinion in New som v. Norris

                                                         -3-
                                III. TENN. CODE ANN . § 41-21-807

        Our Legislature has sought to balance the constitutional right to meaningful access to the
courts with the legitimate state interest in preventing the judicial system from being flooded with
unmeritorious or frivolous complaints, filed by inmates at taxpayer expense. Pendleton v. Mills, 73
S.W.3d 115 (Tenn. Ct. App. 2001); Davis v. Holland, 31 S.W.3d 574 (Tenn. Ct. App. 2000). To
accomplish this purpose, they enacted Tenn. Code Ann. § 41-21-801, et seq., which regulates the
filing of in pauperis claims by inmates. Tenn. Code Ann. § 41-21-807 bars any such further filings
by inmates who have a history of filing frivolous claims:

       (c) In no event shall an inmate bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the inmate has, on three (3) or more prior
       occasions, while incarcerated or detained in any facility, brought an action or appeal
       in a court of this state or the United States that was dismissed on the grounds that it
       is frivolous, malicious, or failed to state a claim upon which relief may be granted,
       unless the inmate is under imminent danger of serious physical injury.

        As we noted above, Mr. Mandela has filed five claims in the U.S. District Courts that were
deemed by those courts to be frivolous. In his current petition he does not make any allegations to
indicate that he is in imminent danger of serious physical injury. It thus appears to us that the trial
court should have dismissed Mr. Mandela’s petition on the basis of Tenn. Code Ann. § 41-21-807,
as well as for failure to comply with the requirements of Tenn. Code Ann. § 4-5-225.

                                                 III.

      The order of the trial court is affirmed. Remand this cause to the Chancery Court of Davidson
County for further proceedings consistent with this opinion. Tax the costs on appeal to the appellant.




                                               _________________________________________
                                               BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                                 -4-